Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-3-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,510,572 to Aldana et al. in view of U.S. Patent Application Publication No. 2008/0134568 to Cowan et al.
	Referring to claims 1 and 11, Aldana et al. discloses a modular lamp system for breeding and stimulation of insects reproduction and corresponding method of use comprising, lamps emitting light in the range of 400-800 nm and at least one lamp with a peak emission in a range of 370-410 nm – see wavelengths detailed in column 14 lines 28-67 and see table 1 in columns 15-16 detailing multiple lights emitting at 400-800nm and further detailing light at between 70-410nm with 400nm UVA being within the claimed range. Aldana et al. does not disclose the light intensity measured at 50 cm from the light source is no less than 5000 lx with irradiance in the spectral range of 350-1000 nm at the level of 35-50 W/m2, wherein no less than 95% of the irradiance is in the range of 350-700 nm, and wherein the irradiance in the spectral range of 370-410 nm is 25-80% of irradiance in the range of 350-700 nm and is no less than 10 W/m2. However, applicant places no criticality on these claimed light properties in that as seen in applicant’s originally filed specification only the criticality of the light wavelengths is discussed and Aldana et al. discloses the claimed wavelengths as detailed earlier. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. and include the lights having the claimed illumination properties, so as to yield the predictable result of ensuring the lights provide the desired intensity. Aldana et al. does not disclose the lamps are LEDs and does not disclose the lamps can maintain irradiance at the claimed percentages at the claimed wavelengths. Cowan et al. does disclose using LED lights on insects – see for example figures 2-9 at the claimed wavelengths – see figures 2-9 and therefore can irradiate light at the claimed percentages and wavelengths. Therefore it would have been obvious to one of ordinary 
Referring to claim 2, Aldana et al. as modified by Cowan et al. does not disclose all lamps included in the system are controlled independently. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and add the lights being controlled independently, so as to yield the predictable result of ensuring the proper amounts of each type of light are provided at the desired intensities. 
Referring to claim 4, Aldana et al. as modified by Cowan et al. further discloses the light intensity in the range of 370-410 nm is higher than the intensity of sunlight in this range – see for example column 14 lines 28-67 of Aldana et al.
Referring to claim 5, Aldana et al. as modified by Cowan et al. further discloses at least one lamp has a peak emission of 385 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claim 6, Aldana et al. as modified by Cowan et al. further discloses a lamp having a peak emission of 405 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claim 7, Aldana et al. as modified by Cowan et al. does not disclose lamps of the total nominal power of about 120 W. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and have the lamps use any desired amount of power including the claimed 120 W, so as to yield the predictable result of making the device more cost effective via lower power consumption. 

Referring to claim 9, Aldana et al. as modified by Cowan et al. further discloses a lamp having a peak emission of about 375 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claims 10 and 13, Aldana et al. as modified by Cowan et al. further discloses the system is installed in a closed breeding chamber – see chambers detailed in figures 1-5 of Aldana et al.
Referring to claim 12, Aldana et al. as modified by Cowan et al. further discloses the insects are non-native to-the temperate climate zones – see the insects detailed for example in column 3 lines 9-21 of Aldana et al.
Referring to claims 16 and 20, Aldana et al. as modified by Cowan et al. does not disclose the closed breeding chamber has a height lower than about 120 cm. However, it would have been obvious to one of ordinary skill in the art to take the device/method of Aldana et al. as modified by Cowan et al. and make the breeding chamber of any desired dimensions including the height lower than 120cm as claimed, so as to yield the predictable result of making the chamber of sufficient size to house the desired quantity of insects.
Referring to claims 17 and 21, Aldana et al. as modified by Cowan et al. does not disclose the closed breeding chamber has a bottom surface area equal to or smaller than about 0.32 m2. However, it would have been obvious to one of ordinary skill in the art to take the device/method of Aldana et al. and Cowan et al. and make the chamber of any desired dimensions and size including having the bottom surface area as claimed, so as to yield the 
Referring to claim 18, Aldana et al. as modified by Cowan et al. further discloses the insects are selected from Hermetia illucens and locusts – see for example column 3 lines 9-21 of Aldana et al.
Referring to claim 19, Aldana et al. as modified by Cowan et al. does not disclose the locusts are Locusta migratoria or Schistocerca gregaria. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and use any suitable insects in the device including the locusts as claimed, so as to yield the predictable result of allowing the user to use the device with any desired insects to be processed. 

Response to Amendment

3.	The affidavit/declaration under 37 CFR 1.132 filed 4-3-21 is sufficient to overcome the rejection of claims 1-2, 4-13 and 16-21 based upon the Aldana et al. reference US 9510572 as detailed in the last office action dated 8-4-20. It is noted that applicant’s affidavit/declaration mentions the Cowan et al. reference US 2008/0134568 but provides no specific comments on the Cowan et al. reference and the combination of the Cowan et al. reference with the Aldana et al. reference.

Response to Arguments

4.	Applicant’s response dated 4-3-21 including the affidavit/declaration filed under 37 CFR 1.132 overcomes the prior art rejections of claims 1-2, 4-13 and 16-21 detailed in the last office action dated 8-4-20 as detailed earlier in paragraph 3 of this office action. Further, applicant’s response dated 4-3-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. The device of the Cowan et al. reference US 2008/0134568 discloses LED lights which are the types of lights detailed in applicant’s disclosure and discloses LED lights producing light at the claimed wavelengths as seen in figures 2-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. which uses lights producing the claimed wavelengths with another functionally equivalent light that produces light at the same claimed wavelengths as detailed earlier in paragraph 2 of this office action. Further, since the Cowan et al. reference uses the same types of lights as applicant uses being LED lights the lights of Cowan et al. it would have been obvious to one of ordinary skill in the art to use LED lights having the light properties as claimed such as the light intensity measured at 50 cm from the light source is no less than 5000 lx with irradiance in the spectral range of 350-1000 nm at the level of 35-50 W/m2, wherein no less than 95% of the irradiance is in the range of 350-700 nm, and wherein the irradiance in the spectral range of 370-410 nm is 25-80% of irradiance in the range of 350-700 nm and is no less than 10 W/m2. Further, applicant places no criticality on these claimed light properties in that as seen in applicant’s originally filed specification only the criticality of the light wavelengths is discussed as seen in page 3 lines 4-12 with no criticality being placed on the light properties claimed as seen in page 3 lines 14-26 detailing many possible construction methods of the lamp module, and the construction of the lamp module can be done in any convenient manner using commercially available lights that could be LED or lights other than LEDs, and as discussed earlier the Aldana et al. reference discloses commercially available lights producing light at the claimed wavelengths and the Cowan et al. reference discloses applicant’s preferred light source being LEDs producing light at the claimed wavelengths and therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643